AMENDED MANAGEMENT CONSULTING AGREEMENT

 

THIS AGREEMENT dated December 21, 2006 and effective as of the 1st day of
January, 2007.

 

BETWEEN:

 

DREW BONNELL, businessman, of 2320 Queens Avenue, West Vancouver, British
Columbia, V7V 2Y6

(the “Consultant”)

AND:

 

EDEN ENERGY CORP., a Nevada company having an office at Suite 1925 – 200 Burrard
Street, Vancouver, British Columbia, V6C 3L6

(the “Company”)

WHEREAS:

 

A.                           The Company and the Consultant entered into a
Management Consulting Agreement (the “Agreement”) dated May 1, 2005, as amended
February 28, 2006, and have agreed to amend the Agreement to increase the
remuneration.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree each with the other as follows:

 

1.

Paragraph 3.01 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“3.01      As compensation for his management services, the Consultant shall
receive a monthly management fee of US$11,000.00. The Company shall pay such
management fee monthly on the first day of the month to which payment of such
management fee relates.”

 

2.

In all other respects the Agreement shall remain the same.

 

IN WITNESS WHEREOF the parties hereto have executed this agreement on the day
and year first above written.

 

WITNESSED by:

                                          
                                             
Signature
                                          
                                             
Print Name
                                          
                                             
Address
                                          
                                             
Occupation

)
)
)
)
)
)
)
)
)
)
)







                                          
                                             
DREW BONNELL

 

EDEN ENERGY CORP.

 

Per:

_________________________________

 

Signature

 

Dated:

____________________________, 2006

 

 

 

 

 

 